....                                                                                 · FILED
                                                                                     IN CLERK'S OFFICE
                                                                                U.S. DISTRICT COURT E.O.N.Y.


        ALB:BTR:BTK                                                             *     OCT     1 2019     *
        F.#2018R01591                                                             LONG ISLAND OFFICE

       UNIIBD STATES DISTR1CT COURT
       EASIBRN DISTRICT OF NEW YORK
       ---------------------------X

       UNITED STATES OF MvfERICA                                SUPERSEDING
                                                                INDICTMENT
              - against-
                                                                Cr. No. 18-394 (S-1) (SJF)
       JOHN.DRAGO,                                              (T. 18, U.S.C., §§ 982(a)(l), 982(b)(l),
                                                                 ~957, 2 and 3551 et seq.; T. 21, U.S.C.,
                                 Defendant.                      § 853(p); T. 26, U.S.C.., § 7202; T. 31,
                                                                 U.S.C., §§ 5313(a), 5317(c)(l)(A),
                                                                 53 l 7(c)(l)(B), 5318(h)(2), 5322(a),
                                                                 5322(b), 5324(a)(3) and 5324(d)(l))
       ---------------------------X
       THE. GRAND JURY CHARGES:

                                               INTRODUCTION

                        At all times relevant to this Superseding Indictment, unless otherwise

       indicated:

       I.     The Defendant and His Companies

                        1.     The defendant JOHN DRAGO owned and operated check cashing

       businesses in Nassau County, New York and Suffolk County, New York. DRAGO's check

       cashing businesses included Kayla Check Cashing Corp., North Island Check Cas!. . . . , .6 vorp.,

       South Island Check Cashing Corp., East Island Check Cashing Corp., Bay Shore Check

       Cashing Corp. and Brentwood Check Cashing Corp. (collectively, the "Kayla Companies").

       Check cashing businesses were required to be licensed by New York State and registered

       with the United States Department of the Treasury.

                    ·   2.    The defendant JOHN DRAGO owned Hogwarts, Inc. ("Hogwarts"), a

       management company that paid salaries to the Kayla Companies' employees.
                                                                                            2


              3.     The defendant JOHN DRAGO maintained an office within, and

managed the daily activities of, the Kayla Companies and Hogwarts from the offices of

Kayla Chee}.{ Cashing Corp. in Farmingdale, New York ("DRAGO' s Office"). Checks

received by the Kayla Companies were delivered to DRAGO's office, where the checks were

centrally processed, bank deposits were prepared and cash was distributed to the Kayla

Companies.

              4.     The defendant JOHN DRAGO controlled the operations of the Kayla

Companies. DRAGO hired employees, appointed managers, set salaries and hired agents

and salesmen to recruit businesses as customers to cash checks at the Kayla Companies.

DRAGO also authorized the amount each customer was charged for cashing checks,

approved the advancing of money to customers and the cashing of post-dated checks, and

controlled all of the Kayla Companies' bank accounts.

              5.     The defendant JOHN DRAGO was the compliance officer for each of

the Kayla Companies. As the compliance officer, he was responsible for setting policies. and

instructing employees to meet all federal and state regulations. DRA~O determined what

information concerning the Kayla Companies' financial activities was reported and when it

was reported. DRAGO reviewed' reports required to be filed with federal and state agencies.

II.    Internal Revenue Laws and Regulations

              6.     Pursuant to Title 26 of the United States Code, employers, including

the Kayla Companies and Hogwarts, had a duty to collect, truthfully account for and pay

over to the Internal Revenue Service ("IRS") Federal Insurance Contributions Act ("FICA")

taxes, and to file an Employer's Quarterly Federal Tax Return, Internal Revenue Service

Form 941 ("Form 941"). FICA required the payment of taxes by employees and employers
                                                                                               3


to fund various federal benefit programs, including Social Security and Medicare. As the

owner and operator of the Kayla Companies and Hogwarts, the defendant JOHN DRAGO

was required to collect, truthfully account for and pay over to the IRS FICA taxes withheld

from employees that were due and owing.

              7.      The defendant JOHN DRAGO paid wages and commissions to

employees of the Kayla Companies in cash (the "Cash Wages"), and failed to accurately

inform the IRS of the payment of these Cash Wages. As a result, the Kayla Companies filed

false Forms 941 quarterly for 2010 through July 31, 2013 with the IRS, in which DRAGO

knowingly and falsely underreported the gross wages paid to employ~es and avoided paying

the full amount of FICA taxes that the Kayla Companies owed.

m.     The Bank Secrecy Act

              8.     The Bank Secrecy Act ("BSA"), codified at Title 31, United States

Code, Sections 5313-5326, was a set oflaws and regulations enacted by Congress to address

an increase in criminal money laundering through financial institutions.

              9.     The Kayla Companies were money service businesses involved in

check cashing that qualified as financial institutions within the meaning of the BSA. A

check casher was a person or business engaged in the business of cashing checks for other

people in amounts greater than $1,000 in currency (such as cash) or other monetary

instruments, for any person, on any day, in one or more transactions. A check casher would

typically charge a fee for this service. Check cashers enabled people to cash checks without

having to go to a bank or have a bank account.
                                                                                               4

               10.    Transactions in currency were defined as transactions involving the

physical transfer of money, as defined in Title 31, Code of Federal Regulations, Section

 1010.1 00(bbb)(2).

               11.    Domestic financial institutions were required to file a Currency

Transaction Report (''CTR") with the Financial Crimes Enforcement Network ("FinCEN")

for each transaction in currency, such as a deposit, withdrawal, exchange of currency or other

payment or transfer by, through or to a financial in~titution, in excess of $10,000, as required

by Title 31, United States Code, Section 5313 and Title 31, Code of Federal Regulations,

Section 1010.311. A CTR was required, among other reasons, when a person cashed

multiple checks on a single day and th~ total value of those checks exceeded $10,000, or

when a person cashed a single check totaling more than $10,000.

               12.    CTRs were filed on forms that required, among other things, disclosure

of the identity of the individual who conducted the transaction and the individual or

organization for whom the transaction was completed.

               13.    In addition, the BSA required check cashers.to develop, implement and

maintain an effective antiNmoney laundering program reasonably designed to prevent the

check casher from being used to facilitate money.laundering. See Title 31, Code of Federal·

Regulations, Section 1022.210. The program was required to have written policies,

procedures and controls governing the verification of customer identification, the filing of

reports such as CTRs, the creation and retention of records, responses to law enforcement

requests and other compliance with BSA requirements. Such a program further required the

check casher to have a compliance officer, who would be responsible for assuring that the

check casher complied with all BSA requirements.
                                                                                               5

                14.    The Kayla Companies were registered with FinCEN as money service

businesses and were domestic financial institutions, as defined in Title 31, United States

Code, Section 5312. As a result, the Kayla Companies were subject to the CTR reporting

requirements of the BSA.

IV.     The Structuring Activity and Failure to File CTRs

               15.     At various times, the defendant JOHN DRAGO, as o~er and

compliance officer of the Kayla Companies, instructed employees to ( 1) cash multiple

checks totaling more than $10,000 in a single day for certain customers, without filing

required CTRs; (2) process checks provided in a single day over the course of a number of

days, so that they did not appear to have been provided to the Kayla Companies on the same

day; (3) hold checks received on a single day, but bearing different dates, and then present

them separately on different dates; and (4) tell certain customers who presented checks in

amounts over $10,000 to return with multiple checks in amounts.less than $10,000, thereby

avoiding filing required CTRs.

                                       COUNT ONE
             (Failure to Maintain an Effective Anti-Money Laundering Program)

               16. . The allegations contained in paragraphs one through 15 are realleged

and incorporated as if fully set forth in this paragraph.

               17.    On or about and between August 1, 2010 and May 1, 2016, both dates

being approximate and inclusive, within the Eastern District of New York and elsewhere, the

defendant JOHN DRAGO, together with others, did knowingly and willfully violate the Bank

Secrecy Act, Title 31, United States Code, Sections 53 l 8(h)(2) and 5322, and a regulation

issued thereunder, to wit: Title 31, Code of Federal Regulations, Section l022.210(a), by
                                                                                               6


 failing to develop, implement and maintain an effective anti-money laundering program at one

 or more domestic financial institutions and money services businesses, to wit: the Kayla

Companies.

                   18.   Specifically, the defendant JOHN DRAGO, together with others, did

knowingly and intentionally fail to implement and maintain effective policies, procedures

and internal controls for ( 1) filing accurate and truthful CTRs for customers receiving in.

excess of $10,000 in currency in a single day, as required by the BSA; and (2) providing

adequate education and training of appropriate personnel concerning their responsibilities

under the anti-money laundering program.

               19.       The defendant JOHN DRAGO, together with others, took actions

designed to prevent the implementation and maintenance of an effective anti-money

laundering program, in that he:

                         (a)   Failed to create and implement procedures to confirm that

endorsements set forth on multiple-payee checks were ge~uine to avoid processing forged

checks;

                         (b) As compliance officer, failed to ensure that employees of the

Kayla Companies properly advised customers not to structure their cashing of checks to

avoid filing of CTRs;

                         (c)   Agreed to accommodate requests by certain customers that

CTRs not be filed as to transactions involving the transfer of currency in excess of$10,000

in a single day;

                         (d)   Failed to file CTRs for one or more customers who had

presented checks that in aggregate totaled more than $10,000 in a single day; and
                                                                                               7

               (e) Failed to provide accurate records of customers' cash transactions to

 employees of the Kayla Companies responsible for preparing CTRs.

               {Title 31, United States Code, Sections 5318(h)(2) and 5322{a); Title 18,

. United States Code, Sections 2 and 3551 et seq.)

                                       COUNT TWO
                        (Engaging in Unlawful Monetary Transactions)

               20.     The allegations contained in paragraphs one through 15, 18 and 19 are

realleged and incorporated as if fully set forth in this paragraph.

               21.     In or about and between January 2015 and May 2016, both dates being

approximate and inclusive, within the Eastern .District of New York and elsewhere, the

defendant JOHN DRAGO, together with others, did knowingly and intentionally engage in

monetary transactions, in and affecting interstate commerce, in criminally derived property

that was of a value greater than $10,000 and was derived from specified unlawful activity; to

wit: Possession of Forged Securities, in violation of Title 18, United States Code, Section

513(a), knowing that the property involved in such transactions represented the proceeds of

some form of unlawful activity.

                (Title 18, United States Code, Sections 1957, 2 and 3551 et seq.)

                                       COUNTTHREE
                                     (Failure to File CTRs)

               22.    The allegations contained in paragraphs one through 15, 18 and 19 are•

realleged and incorporated as if fully set forth in this paragraph.

               23.    On or about and between January 1, 2010 and October 31, 2013, both

dates being approximate and inclusive, within the Eastern District ofNew York and

elsewhere, the defendant JOHN DRAGO, together with others, for the purpose of evading
                                                                                                  8

the reporting requirements of Title 31, United States Code, Section 5313(a) and the

regulations prescribed thereunder, did knowingly and willfully cause and attempt to cause ·

one or more domestic financial institutions, to wit: the Kayla Companies, to fail to file one or

more reports required by Title 31, United States Code, Section 5313(a) and the regulations

prescribed thereunder, when involved in one or more transactions for the payment, receipt

and transfer of United States coins and currency in amounts the Secretary of the Treasury

prescribed by regulation, as part of a pattern of illegal activity involving more than $100,000

in a 12-month period.

               (Title 31, United States Code, Sections 5313(a) and 5322(b); Title 18, United

States Code, Sections 2 and 3551 et seq.)

                                         COUNTFOUR
                              (Structuring Financial Transactions)

               24.    The allegations in paragraphs one through 15, 18 and 19 are realleged

and incorporated as if fully set forth in this paragraph.

               25.    On or about and between August 1, 2010 and October 31, 2013, both

dates being approximate and inclusive, within the Eastern District ofNew York and

elsewhere, the defendant JOHN DRAGO, together with others, for the purpose of evading

the reporting requirements of Title 31, United States Code, Section 5313(a) and the

regulations prescribed thereunder, did knowingly and intentionally structure and assist in

structuring one or more financial transactions with one or more financial institutions, to wit:

the Kayla Companies, by (a) directing employees to deposit and cash, over the course of

several days, checks that were submitted together on a single day, that together were in

amounts in-excess of$10,000; and (b) instructing employees to tell certain customers who
                                                                                                9

presented individual checks in amounts exceeding $10,000 to return with multiple checks

each in amounts less than $10,000.

               (Title 31, United States Code, Sections 5324(a)(3) and 5324(d)(l); Title 18,

United States Code, Sections 2 and 3551 et seq.)

                              COUNTS FIVE THROUGH NINE
                            (Failure to Collect and Pay Over Taxes)

               26.    The allegations contained in paragraphs one through 15 are realleged

and incorporated as if fully set forth in this paragraph.

               27.    On or about and between April 1, 2012 and July 31, 2013, both dates

being approximate and inclusive, within the Eastern District of New York and elsewhere, the

defendant JOHN DRAGO, together with others, being the owner and operator of the Kayla

Companies, and thereby being required to collect, truthfully account for and pay over FICA

taxes to the IRS, did knowingly and intentionally fail to collect, truthfully account for and

pay over FICA taxes to the IRS as set forth below:

     COUNT                     TAX QUARTER                  DUE DATE OF TAX FILING

      FIVE                     2nd Quarter 2012                       July 31, 2012
       SIX                     3rd Quarter 2012                    October 31, 2012
     SEVEN                     4th Quarter 2012                    January 31, 2013
     EIGHT                     1st Quarter 2013                     April 30, 2013
      NINE                     2nd Quarter 2013                      July 31, 2013

              (Title 26, United States Code, Section 7202; Title 18, United States Code,

Sections 2 and 3551 et seq.)
                                                                                                  10


                               CRIMINAL FORFEITURE ALLEGATION
                                      AS TO COUNT TWO

                  28. The United States hereby gives notice to the defendant that, upon his

conviction of the offense charged in Count Two, the government will seek forfeiture in

accordance with Title 18, United States Code, Section 982(a)(l), which requires any person

convicted of such offense to forfeit any property, real or personal, involved in such offense,

or any property traceable to such property.

                  29. If any of the above-described forfeitable property, as a result of any act

or omission of the defendant:

                         (a)     cannot be located upon the exercise of due diligence;

                         (b)     has been transferred or sold to, or deposited with, a third party;

                         (c)     has been placed beyond the jurisdiction of the court;

                         (d)     has been substantially diminished in value; or

                         (e)     has been commingled.with other property which cannot be

divided without difficulty;

it is the intent of the United States, pursuant to Title 21, United States Code, Section 853(p),

as incorporated by Title 18, United States Code, Section 982(b)(1 ), to seek forfeiture of any

other property of the defendant up to the value of the forfeitable property described in this

forfeiture allegation.

             {Title 18, United States Code, Sections 982{a){l) and 982(b)(l); Title 21, United

States Code, Section 853(p))
                                                                                                 11

                        CRIMINAL FORFEITURE ALLEGATION
                          AS TO COUNTS THREE AND FOUR

               30.     The United States hereby gives notice to the defendant that, upon his

conviction of either of the offenses charged in Counts Three and Four, the governnient will

seek forfeiture in accordance with Title 31, United States Code, Section 5317(c)(l)(A),

which requires any person convicted of such offenses to forfeit any property, real or

personal, involved in such offenses, or any property traceable to such property.

               31.    If any of the above-described property as a result of any act or omission

of the defendant:

                      (a)     cannot be located upon the exercise of due diligence;

                      (b)     has be_en transferred or sold to, or deposited with, -a third party;

                      (c)     has been placed beyond the jurisdiction of the court;

                      (d)     h~s been substantially diminished in value; or

                      (e)     has been commingled with other property which cannot be

subdivided without difficulty;

it is the intent of the United States, pursuant to Title 21, United States Code, Section 853(p),

as incorporated by Title 31, United States Code, Section 53 l 7(c)(l)(B), to seek forfeiture of
·,

                                                                                                   12

     any other property of the _defendant up to the value of the forfeitable property described in this

     forfeiture allegation.

                    (Title 31, United States Code, Sections 5317(c)(l)(A) and5317(c)(l)(B); Title

     21, United States Code, Section 853(p})

                                                             ATRUEBJLL




                                                                                                           Ii
                                                                                                          .I·
                                     INFORMATION SHEET
                                                                                      FILED
                            UNITED STATES DISTRICT COURT                           IN CLERK'S OFFICE
                                                                             U.S. DISTRICT COURT E.D.N. Y.
                            EASTERN DISTRICT OF NEW YORK
                                                                            * oar , t.2019 *
                                                                             LONG ISLAND OFFICE
 I.      Title of Case: United States v. JOHN DRAGO

2.       Related Magistrate Docket Number(s): NIA
                                                                   CR         18 394
3.       Arrest Date: NIA
                                                                            FEUERSTEIN, J.
4.       Nature of offense(s):   181 Felony
                                 □    Misdemeanor
                                                                          SHIELDS, M.J.

5.      Related Cases -Title and Docket No(s). (Pursuant to Rule 50.3.2 of the Local
        E.D.N.Y. Division of Business Rules): EDNY

6.      Projected Length of Trial:    Less than 6 weeks        ~

                                      More than 6 weeks        □


7.      County in which crime was allegedly committed: SUFFOLK/NASSAU

        (Pursuant to Rule 50.l(d) of the Local E.D.N.Y. Division of Business Rules)

8.      Was any aspect of the investigation, inquiry and prosecution giving rise to the case
        pending or initiated before March 10, 2012. 1               □ Yes    181 No

9.      Has this indictment/information been ordered sealed?        □ Yes    181 No

10.     Have arrest warrants been ordered?                          □ Yes   181 No

11.     Is there a capital count included in the indictment?        □ Yes   181 No




                                              By:

                                                    Assistant U.S. Attorney
                                                    (631) 715-7853

        Judge Brodie will not accept cases that were initiated before March 10, 2012.


Rev. 10/04/12
